DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  


Response to Remarks

Applicant Argument/Remarks Made in Amendment filed on 02/23/2022 have been fully considered but were not found to be persuasive. In this office action, Examiner found Applicant has amended claim 1 and 13-14, Accordingly, claims 1, 3-15 are currently pending.

With respect to Applicant’s argument on page 7 recited: “Applicant respectfully submits that claim 1 clearly defines that the leader has a log file and a data file, the log file and the data file are all on the non-transitory storage medium. It is clear that the actions of "receiving," "writing" are all performed by the leader, and the determination of the size of the data is made by the leader, and is not performed in the human mind either through observation, evaluation and judgment ... 
Examiner agrees that the given task may be done using computer. However, these steps can be also done by human mind with pencil and paper. Therefore, claimed invention is directed to a mental process (See MPEP 2106.04(a)(2) Abstract Idea Groupings [R-10.2019], III Mental Process) - “B. A Claim That Encompasses a Human Performing the Step(s) Mentally With or Without a Physical Aid Recites a Mental Process.”

Further, with respect to Applicant’s argument in page 8 recited: “Applicant respectfully submits that the first data storage device 320 and the second data storage device 320 cannot be compared/equalized to the log file and the data file of the leader in the context of claim 1. Taking claim 1 as a whole, it is clear that the log file and the data file of the leader both are on a non-transitory storage medium, and the log file and the data file are correlated as when the data larger than a predetermined size is written into the data file, a corresponding index should be created in the log file.”

Examiner respectfully disagree with Applicant’s argument above based on the teachings of Neuman in paragraph [0036] where Neuman discloses configuring network attached storage file system (NAS) allowing the connector hub 306 to be coupled to multiple data storage devices 320 such as NAS computing device at 310.  In another words, storages are interconnected through connector hub 306 and appeared as a single file system (i.e., NAS): [0036] lines 12-22: “The connector hub 306 may include multiple DAS interfaces (e.g., multiple connectors) that allow the connector hub 306 to be coupled to multiple data storage devices 320 and the computing device 310. For example, the connector hub 306 may be a USB hub that includes multiple USB ports/interfaces. Although the connector hub 306 is illustrated in FIG. 3 as being separate from the computing device 310, it shall be understood that in other embodiments, the connector hub 306 may be part of the computing device 310. In one embodiment, the computing device 310 may be a NAS device.”)  
Thus, Examiner found that claimed invention is directed to an abstract idea without significantly more and therefore, he maintains previously issued 35 U.S.C. 101 rejection on all claims.
Furthermore, in response to the amendment, Examiner also has re-mapped the existing claim elements to relevant portions of references in order to enhance responses to the each of Applicant’s arguments. Applicant is advised to review detailed mapping of claim limitations to the relevant sections.  This office action is made final.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1, 3-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1, 3-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the distributed storage system comprising a memory and a non-transitory storage medium of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: “one or more processors, a storage for storing one or more programs, the one or more programs, when executed by said one or more processors, enable said one or more processors”
In exemplary claim 1, limitations reciting the abstract idea are as follows:
“receiving, by the leader, a data writing request; depending on a size of data to be written, the leader writing the data to be written into the log file of the leader or committing the data to be written into the data file of the leader” (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, depending on a size of data to be written, the leader writing the data to be written into the log file of the leader or committing the data to be written into the data file of the leader. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
“if the size of the data to be written is less than a predetermined value, writing, by the leader, the data to be written into the log file of the leader, if the size of the data to be written is not less than the predetermined value, committing, by the leader, the data to be written into the data file of the leader” (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, “depending on a size of data to be written Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
the leader writing the data to be written into the log file of the leader or committing the data to be written into the data file of the leader (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, “the leader writing the data to be written into the log file of the leader or committing the data to be written into the data file of the leader”. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to “A device, wherein the device comprises: one or more processors, a storage for storing one or more programs, the one or more programs, when executed by said one or more processors, enable said one or more processors”  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs [0116] of the published instant specification make it clear that the disclosed functionality is implemented on a general-purpose computing device.), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to “a distributed storage system comprising a memory and a non-transitory storage medium”, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs [0115] and [0121] of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schreter US 20170364273 A1, hereinafter Schreter, in view of Neumann, US 2017/0091222 hereinafter Neumann and further in view of Rangapuram et al. US 9,158,804, hereinafter Rangapuram.

As per claim 1, (Currently Amended) (With respect to claim 1, Schreter discloses) A method for writing data into a distributed storage system the distributed storage system comprising a memory and a non-transitory storage medium, (Schreter [0020]-[0021]: “The data storage application 204 can include one or more of a database, an enterprise resource program, a distributed storage system (e.g. NetApp Filer available from NetApp of Sunnyvale, Calif.), or the like.. The one or more secondary storages 214 can include one or more physical storage media or devices (e.g. hard disk drives, persistent flash memory, random access memory, optical media, magnetic media, and the like) configured for writing data for longer term storage.”)

a replication group at least including a leader being created in the distributed storage system, 
 (Schreter in paragraph [0017] discloses a method of electing a leader node while the remaining nodes are considered to be followers: [0017] lines 1-7: “The current subject matter generally relates to consensus protocols which build a log of operations on a state machine. The log of operations is generally synchronized across a set of nodes in the cluster using a consensus protocol such as the RAFT consensus protocol. Typically, one node is elected as a leader node (or "leader"), while the remaining nodes are follower nodes (or ‘followers’”).

Schreter discloses steps for writing data to the secondary storage of node by relying on return of callback from the leader node (e.g., “receiving, by the leader”), which involves the follower waiting until the data are written to the log buffer on a leader node (e.g., “a data writing request”): the non-transitory storage medium storing a log file and a data file of the leader, wherein the method comprises: receiving, by the leader, a data writing request; 
 (Schreter [0031] For a delayed durability mode, each node of the plurality of nodes immediately writes a log buffer containing data to the secondary storage of that node. The completion callback is run as soon as data are written to the log buffer but not yet to the secondary storage of that node, and the returning of the reply involves waiting only until the data are written to the log buffer on a leader node of the plurality of nodes. 
Schreter [0032] For a relaxed durability mode, each node of the plurality of nodes does not immediately write a log buffer containing data to the secondary storage of that node but does run the completion callback immediately. The returning of the reply involves waiting until the data is written to a log buffer on the leader node only.) In other words, Shreter writes data to a log buffer of the leader node only and at that time the data is not written to the log buffers of the follower nodes.

(With respect to claim 1, Schreter does not explicitly discloses a method of writing the data on either a log file or data file depending on a size of data to be written) and depending on a size of data to be written, the leader writing the data to be written into the log file of the leader or committing the data to be written into the data file of the leader, comprising: 
However, Neumann discloses steps for committing data in a different data storage devices based on the different file sizes:
(Neumann [0046] “In another embodiment, the storage module 311 may replicate files with different files sizes onto different data storage devices 320.)

(Furthermore, Schreter also does not explicitly disclose a method of determining that the size of the data to be written is less than a predetermined value) in response to determining that the size of the data to be written is less than a predetermined value, writing, by the leader, the data to be written into the log file of the leader, and in response to determining that the size of the data to be written is not less than the predetermined value, committing, by the leader, the data to be written into the data file of the leader 
However, Neumann in paragraph [0046] teaches defining a threshold size to determine writing data onto either first or second storage device: ([0046] lines 9-14: “For example, files with sizes greater than a threshold size may be copied onto a first data storage device 320 and files with sizes less than a threshold size may be copied onto a second data storage device 320.”)
Thus, one of ordinary skill in the art would have motivated to use teachings of Neumann, optimizing data storage devices based on the size of data to improve redundancy and performance by distributing data across the RAID modules according to any desirable or practical RAID level. 

(Schreter and combined do not teach) and establishing in the log file of the leader, an index pointing to the data in the data file of the leader.  
However, Rangapuram discloses a method of including pointer or index to the actual file data if the file size is larger (Rangapuram col. 10 lines 4-10: “Depending on the size of the associated file, the data attribute can include the actual file data such as in the case of a small file or small file size. Alternatively, if the file size is large, the data attribute can include pointers or an index to the actual file data (or pointers to the objects that point to the actual file data). The pointers to the data may include pointers to sequences of logical clusters or blocks on the disk.”)

Thus, one person having ordinary skill in the art to combine teachings of Rangapuram into the system of Schreter for the advantageous purpose of providing improved accessibility and flexibility for choosing a storing space, depending on the size of data to be stored wherein storage spaces are limited or expensive. Therefore, it allows effectively use the storage spaces and saves cost for maintaining the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Neumann and Rangapuram into the combined system of Schreter because, they are analogous art as being directed to the same field of endeavor, the system and method of managing data in a distributed storage system. (See Neumann [0079] and Schreter [0010])

As per claim 2, (Cancelled)   

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schreter, in view of Neumann and further in view of Butt et al., US 20170337213 A1, hereinafter Butt.

As per claim 3, (Original) The method according to claim 1, wherein the leader writing the data to be written into the log file of the leader comprises: (Schreter does not explicitly discloses a method of employing index pointing to the data written into the log file) the leader writing the data to be written into the log file of the leader, and upon performing the commit operation, establishing, in the memory, an index pointing to the data written into the log file of the leader.

However, Schreter in view of Butt discloses a method of using a pointer to reference (e.g., “an index pointing to the data”) the existing unit of data instead of making another copy of data at the new location to save a considerable amount of storage space:
(Butt [0008] User data may be compressed using a technique known as deduplication. In a deduplication system or a deduplication store, a file may be read in segmented units of data and each read unit of data may be compared to previously read units. If a redundant unit is detected, the redundant unit may be replaced with a reference or pointer to the matching unit of data previously detected. The reference or pointer may be much smaller in size than a data unit, which may occur dozens, hundreds, or even thousands of times in a given file. Thus, deduplication may save a considerable amount of storage.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Butt to reference the physical location of existing unit of data instead of making another copy of data at the new location because it saves a considerable amount of storage space as well as effectively utilizing network bandwidth by transferring a least amount of data necessary in a distributed storage system.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schreter, in view of Neumann and further in view of Tomoda, US 20170206147 A1, hereinafter Tomoda.

As per claim 4, (Original) The method according to claim 1, wherein the leader committing the data to be written to the data file of the leader comprises: the leader writing the data to be written into the memory, and establishing, in the log file of the leader, an index pointing to the data written into the memory; upon performing the commit operation, writing the data written into the memory into the data file of the leader.

Examiner is not clear about the recited claim language however, he interprets it as “... upon performing the commit operation, data stored in the memory is to be saved on the data file by the leader”.

Schreter does not explicitly discloses a method of writing/transferring the data from memory into the data file.
However, Schreter in view of Tomoda discloses a method of saving data (log) from a buffer area (memory) and outputs to the persistent device storage unit (e.g., “writing the data written into the memory into the data file of the leader”)
(Tomoda [0004] In a conventional computer system expected to use a hard disk drive as a persistent device to record the logs, responding to a single I/O output take a high proportion of the processing time of a server that performs transaction processing. For this reason, instead of performing a log I/O output at each transaction, the server once stores a log to a log buffer area allocated in a memory and a log manager thread collectively outputs logs in the log buffer area to the persistent device sequentially and in time series. The persistent device is a non-volatile storage device for holding data persistently.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tomoda, a method of saving data (log) from a buffer area (memory) and outputs to the persistent device storage unit collectively into the log buffer area to the persistent device sequentially and in time series because it improves overall performance of system by effectively utilizing system resource.

As per claim 5, (Original) The method according to claim 1, wherein the replication group further comprises a follower, the non-transitory storage medium further stores a log file and a data file of the follower, and the method further comprises:, the follower writing the data to be written into the log file of the follower, or committing the data to be written into the data file of the follower.
Rangapuram discloses a method of data attribute including either actual file data if it is small in size for the local file system (e.g., “the follower writing the data to be written into the log file of the follower”) or including the pointers to the data of logical clusters or blocks on the disk (e.g., “committing the data to be written into the data file of the follower”)  In another words, Rangapuram teaches data may be stored in two different location depending on the size in order to maintain the maximum performance by effectively utilizing the system resources.
(Rangapuram col.10 lines 4-17: “Depending on the size of the associated file, the data attribute can include the actual file data such as in the case of a small file or small file size. Alternatively, if the file size is large, the data attribute can include pointers or an index to the actual file data (or pointers to the objects that point to the actual file data). The pointers to the data may include pointers to sequences of logical clusters or blocks on the disk. Each sequence may be identified by three parts including a starting cluster in the file referred to as the virtual cluster number (VCN), a starting logical cluster (LCN) of the sequence on the disk, and a length that is counted as a number of clusters. The run of clusters may be referred to as an extent. In other words, the data attribute of a record can be used to specify or identify the data blocks of the file that is associated with the record.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rangapuram, a method of data attribute including either actual file data if it is small in size or the pointers to the data of logical clusters or blocks on the if it is large because it improves overall performance of system by effectively utilizing system resource.

As per claim 6, (Original) The method according to claim 5, wherein the step of, depending on a size of the data to be written, the follower writing the data to be written into the log file of the follower or committing the data to be written to the data file of the follower comprises: if the size of the data to be written is less than a predetermined value, the follower writing the data to be written into the log file of the follower; otherwise, the follower committing the data to be written to the data file of the follower.

Rangapuram discloses a method of data attribute including either actual file data if it is small in size (e.g., “if the size of the data to be written is less than a predetermined value”) of local file system (e.g., “the follower writing the data to be written into the log file of the follower”) or pointers or an index to the actual file data location of logical clusters 
(Rangapuram col.10 lines 4-17: “Depending on the size of the associated file, the data attribute can include the actual file data such as in the case of a small file or small file size. Alternatively, if the file size is large, the data attribute can include pointers or an index to the actual file data (or pointers to the objects that point to the actual file data). The pointers to the data may include pointers to sequences of logical clusters or blocks on the disk. Each sequence may be identified by three parts including a starting cluster in the file referred to as the virtual cluster number (VCN), a starting logical cluster (LCN) of the sequence on the disk, and a length that is counted as a number of clusters. The run of clusters may be referred to as an extent. In other words, the data attribute of a record can be used to specify or identify the data blocks of the file that is associated with the record.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rangapuram, a method of data attribute including either actual file data if it is small in size or the pointers to the data of logical clusters or blocks on the if it is large because it improves overall performance of system by effectively utilizing system resource.

As per claim 7, (Original) The method according to claim 5, wherein the follower writing the data to be written into the log file of the follower comprises: the follower writing the data to be written into the log file of the follower, and upon performing the commit operation, establishing, in the memory, an index pointing to the data written into the log file of the follower.
Schreter discloses a method of utilizing RAFT protocol to transmitting a “matching index” and “commit index” between leader and follower node for data replication processes:
(Schreter [0023] While it will be understood that the current subject matter may operate with other consensus protocols, various features are described herein in relation to the RAFT protocol. In establishing consensus between multiple nodes in a cluster (e.g. a cluster 100 such as that shown in FIG. 1) the RAFT protocol general involves transmission of a "match index" from follower nodes 110B, llOC, 110D, llOE to a leader node 110A to inform the leader node 110A what is the last common log entry index in the local log 115B, 115C, 115D, 115E of each follower node 110B, llOC, 110D, llOE and the log 115A of the leader node 110A. The RAFT protocol further includes transmission of a "commit index" from the current leader 110A to all of the follower nodes 110B, ll0C, 110D, llOE to inform the follower nodes what is the globally agreed index of the last fully-replicated log entry)

As per claim 8, (Original) The method according to claim 5, wherein the follower committing the data to be written to the data file of the follower comprises: the follower writing the data to be written into the memory, and establishing, in the log file of the follower, an index pointing to the data written into memory; upon performing the commit operation, writing the data written in the memory into the data file of the follower.
Schreter discloses a method of flushing current buffer into the persistent storage (e.g., “writing the data written in the memory into the data file of the follower”) as soon as input/output operation finishes (e.g., “upon performing the commit operation”) at a given node.
(Schreter [0030] For a logging request that designates an "immediate" durability mode, a callback is added to the callback list of the current buffer flush for each node, and the buffer is flushed immediately. In other words, the log buffer at each node containing data is immediately written to the secondary (e.g. persistent) storage. When the input/output finishes at a given node, the node will run the respective callback to inform the leader node that the data update has been durably persisted.)

As per claim 9, (Original) The method according to claim 5, wherein the distributed storage system is a distributed storage system based on a raft protocol.
Schreter discloses a method of operating log synchronized across a set of nodes in the cluster using a consensus protocol such as the RAFT consensus protocol:
(Schreter [0017] The current subject matter generally relates to consensus protocols which build a log of operations on a state machine. The log of operations is generally synchronized across a set of nodes in the cluster using a consensus protocol such as the RAFT consensus protocol. Typically, one node is elected as a leader node (or "leader"), while the remaining nodes are follower nodes (or "followers").)

As per claim 10, (Original) The method according to claim 2, wherein the predetermined value is 512 KB.
Rangapuram discloses a predetermined size of data block range from 512KB to 64KB for backup operation:
(Rangapuram In other words, a file or a file's contents may be divided into one or more blocks of content. Typically, a block is of a predetermined uniform size such as 1 kilobyte, 4 kilobytes, and so forth. The size can range from about 512 bytes to about 64 kilobytes, but the range and size of a block can vary depending on, for example, the particular file system and size of the storage media. A block may be referred to as a sector, cluster, disk space unit, or allocation unit.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rangapuram, a method of defining a predetermined size of data block range from 512KB to 64KB for backup operation because it provides a means to determine whether data should be placed in the local file system or remain at the remote and use an index pointer to reference the content instead..

As per claim 11, (Original) The method according to claim 1, further comprising: receiving, by the leader, a data reading request; reading data from the log file or data file of the leader.
Schreter discloses a method of configuring each node with features of a software architecture 500 where the persistence interface 502 can handle read and write requests of stores:
(Schreter [0037] FIG. 5 shows a diagram illustrating features of a software architecture 500 with which one or more features of the current subject matter can be implemented. A data storage application 204, which can be implemented in one or more of hardware and software, can include one or more of a database application, a network-attached storage system, or the like.
(Schreter [0043] The persistence interface 502 can handle read and write requests of stores (e.g., in-memory stores, etc.). The persistence interface 502 can also provide write methods for writing data both with logging and without logging. If the logged write operations are used, the persistence interface 502 invokes the logger 544. In addition, the logger 544 provides an interface that allows stores (e.g., in-memory stores, etc.) to directly add log entries into a log queue. The logger interface also provides methods to request that log entries in the in-memory log queue are flushed to disk.)

As per claim 12, (Original) The method according to claim 11, wherein the reading data from the log file or data file of the leader comprises: if an index pointing to data to be read exists in the memory, reading the data from the log file of the leader according to the index; if the index pointing to the data to be read does not exist in the memory, reading the data from the data file of the leader.
Schreter discloses a method of exchanging of a “match index” (e.g., “an index pointing to data to be read exists”) between the leader node and follower nodes to identify the location of log entry: 
(Schreter [0023] While it will be understood that the current subject matter may operate with other consensus protocols, various features are described herein in relation to the RAFT protocol. In establishing consensus between multiple nodes in a cluster (e.g. a cluster 100 such as that shown in FIG. 1) the RAFT protocol general involves transmission of a "match index" from follower nodes 110B, llOC, 110D, llOE to a leader node 110A to inform the leader node 110A what is the last common log entry index in the local log 115B, 115C, 115D, 115E of each follower node 110B, 110C, 110D, llOE and the log 115A of the leader node 110A. The RAFT protocol further includes transmission of a "commit index" from the current leader 110A to all of the follower nodes 110B, llOC, 110D, llOE to inform the follower nodes what is the globally agreed index of the last fully-replicated log entry)

As per claim 13, (Currently Amended) A device, wherein the device comprises: one or more processors, a storage for storing one or more programs, the one or more programs, when executed by said one or more processors, enable said one or more processors to implement a method for writing data into a distributed storage system, the distributed storage system comprising a memory and a non-transitory storage medium, a replication group at least including a leader being created in the distributed storage system, the non-transitory storage medium storing a log file and a data file of the leader, wherein the method comprises: receiving, by the leader, a data writing request; and depending on a size of data to be written, the leader writing the data to be written into the log file of the leader or committing the data to be written into the data file of the leader, comprising: in response to determining that the size of the data to be written is less than a predetermined value, writing, by the leader, the data to be written into the log file of the leader, and in response to determining that the size of the data to be written is not less than the predetermined value, committing, by the leader, the data to be written into the data file of the leader, and establishing in the log file of the leader, an index pointing to the data in the data file of the leader.  
Claims 13 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 14, (Currently Amended) A storage medium containing computer executable instructions which, when executed by a computer processor, performs a method for writing data into a distributed storage system, the distributed storage system comprising a memory and a non- transitory storage medium, a replication group at least including a leader being created in the distributed storage system, the non-transitory storage medium storing a log file and a data file of the leader, wherein the method comprises: receiving, by the leader, a data writing request; and depending on a size of data to be written, the leader writing the data to be written into the log file of the leader or committing the data to be written into the data file of the leader, comprising: in response to determining that the size of the data to be written is less than a predetermined value, writing, by the leader, the data to be written into the log file of the leader, and in response to determining that the size of the data to be written is not less than the predetermined value, committing, by the leader, the data to be written into the data file of the leader, and establishing in the log file of the leader, an index pointing to the data in the data file of the leader.  

Claims 14 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schreter, in view of Neumann and further in view of Huber et al.  US 10,880,388, hereinafter Huber.

As per claim 15. (Previously Presented) The method of claim 1, (Schreter does not explicitly discloses) wherein the replication group further comprises at least one follower, and the data writing request is issued by the leader to the follower, the method further comprises: sending a commit message by the leader to the follower to trigger a commit operation in the follower for writing the data to be written into the follower.   

However, Huber discloses a step for issuing write remote procedure call to a remote node (i.e., “a commit operation in the follower for writing the data”) where sending write request may be sent to the correctly identified node in a distributed deduplication network system (i.e., “replication group”) to store the deduplicated data. 
(Huber col.4 lines 5-11: “If the remote procedure call is a write request, the system deduplicates the write request's data, uses the physical connection from the client to the identified correct node to send the write request and the deduplicated data to the identified correct node, and enables the identified correct node to store the deduplicated data.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Huber into the combined system of Schreter for the advantageous purpose of providing a feature for writing data in a remote node in a network duplicated file system where read/write I/O operation may be frequently required.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154